
	
		I
		111th CONGRESS
		1st Session
		H. R. 3739
		IN THE HOUSE OF REPRESENTATIVES
		
			October 7, 2009
			Mr. Buchanan
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend title V of the Small Business Investment Act of
		  1958 to provide for improved long-term financing to small business concerns,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Job Creation and Economic Development
			 Through CDC Modernization Act of 2009.
		IGeneral
			 Provisions
			101.Program
			 levelsSection 20 of the Small
			 Business Act is amended by adding the following new subsection after subsection
			 (e):
				
					(f)Program
				levels
						(1)Fiscal year
				2010For financings
				authorized by section 7(a)(13) of this Act and title V of the Small Business
				Investment Act of 1958, the Administrator is authorized to make $9,000,000,000
				in guarantees of debentures for fiscal year 2010.
						(2)Fiscal year
				2011For financings
				authorized by section 7(a)(13) of this Act and title V of the Small Business
				Investment Act of 1958, the Administrator is authorized to make $10,000,000,000
				in guarantees of debentures for fiscal year
				2011.
						.
			102.DefinitionsSection 103 of the Small Business Investment
			 Act of 1958 (5 U.S.C. 662) is amended as follows:
				(1)By amending
			 paragraph (6) to read as follows:
					
						(6)the term
				development company means any corporation organized in order
				promote economic development and the growth of small business concerns and
				includes companies chartered under a special State law authorizing them to
				operate on a statewide
				basis;
						.
				(2)By striking
			 and at the end of paragraph (18), by striking the period at the
			 end of paragraph (19) and inserting a semicolon, and by adding at the end the
			 following new paragraphs:
					
						(20)the term
				certified development company means a development company that
				the Administrator has determined meets the criteria set forth in section
				501;
						(21)the term
				local governmental entity means—
							(A)a State or a political subdivision of a
				State, or
							(B)a combination of
				political subdivisions which—
								(i)has
				been formed to promote economic or community development;
								(ii)is composed of
				representatives of the State or a political subdivision acting in their
				official capacity; and
								(iii)include an area
				in an adjacent State if it is part of a local economic area, a rural area or
				has a population determined by the Administrator to be insufficient to support
				the formation of a separate development company;
								such
				term includes entities meeting the requirements of clauses (i) through (iii),
				such as, but not limited to, a council of governments, regional development
				corporation, regional planning commission, or economic development
				district;(22)the term
				member means any person authorized to vote for a director of a
				corporation or the dissolution or merger of a company. For purposes of this
				definition, a shareholder of a for-profit corporation shall be considered a
				member;
						(23)the terms
				rural and rural area shall have the same meaning
				as those terms are given in section 1991(a)(13)(A) of title 7, United States
				Code; and
						(24)the term
				small manufacturer means a small business concern—
							(A)the primary
				business of which is classified in sector 31, 32, or 33 of the North American
				Industrial Classification System; and
							(B)all of the
				production facilities of which are located in the United
				States.
							.
				IICertified
			 Development Companies
			201.Certified
			 development companiesSection
			 501 of the Small Business Investment Act of 1958 (15 U.S.C. 695) is amended to
			 read as follows:
				
					501.Certified
				development companies
						(a)Certified
				development company debenture authorityOnly development
				companies certified by the Administrator shall have the authority to issue
				debentures under this Act.
						(b)Certification
				standardsA development company shall be certified for the
				purposes of issuing debentures if the Administrator determines that it meets
				each of the following criteria:
							(1)Small
				concern
								(A)In
				generalExcept as provided in
				subparagraph (C) of paragraph (2), the company, including its affiliates, shall
				have no more than 200 employees.
								(B)ControlExcept
				as provided in paragraph (2) (B) or (C) the company shall not be under the
				control of any other concern.
								(C)Not for
				profitThe development company is organized as a not-for-profit
				corporation.
								(2)Exceptions
								(A)For profit
				statusIf a development company was chartered as a for-profit
				corporation and issued debentures prior to January 1, 1987, the company shall
				not be required to change its status to not-for-profit in order to be
				certified.
								(B)Affiliation
				grandfatherAny company that was authorized by the Administrator
				to issue debentures before December 31, 2005, shall be eligible for
				certification without regard to its status as part of, or its affiliation with,
				any other not-for-profit corporation or local governmental entity unless that
				not-for-profit corporation or local governmental entity is another entity that
				issues debentures under this title.
								(C)Affiliation with
				local governmental entitiesAny company that was organized after the
				date of enactment of the Job Creation and Economic Development through CDC
				Modernization Act of 2009 shall be eligible for certification without regard to
				its status as part of or affiliation with any local governmental entity.
								(3)Good
				standingA development company shall be in good standing and
				comply with all laws, in every State in which it is incorporated or authorized
				to conduct business.
							(4)Membership
								(A)In
				generalThe development company shall have at least 25
				members.
								(B)Voting
				rightsNo member shall control more than 10 percent of the total
				voting power in the development company.
								(C)ResidenceMembers
				must be residents of the State in which the development company is chartered or
				authorized to do business.
								(D)DiversityThe
				development company must have at least one member from each of the
				following:
									(i)A
				local governmental entity.
									(ii)A
				financial institution subject to regulation by a Federal organization belonging
				to the Federal Financial Institutions Examination Council and provides
				long-term fixed asset financing in the commercial market.
									(iii)A not-for-profit
				organization, other than a development company, that is dedicated to promoting
				economic growth.
									(iv)A
				for-profit businesses, other than a financial institution described in clause
				(ii).
									(E)Employment
				statusMembership in a
				development company shall not be predicated on employment status and an
				individual who retired from or was terminated (for reasons other than fraud or
				the commission of a crime) from an entity described in subparagraph (D) shall
				be deemed to be from the organization described in that subparagraph.
								(5)Board of
				directors
								(A)In
				generalThe development company’s board consists of members and
				each director receives a majority vote of the members unless the development
				company is a for-profit corporation in which case the board need not consist
				entirely of members.
								(B)Board
				representationThere shall be at least one director from not
				fewer than 3 of the 4 types of organizations specified in paragraph (4)(D) but
				no single type of organization shall have more than 50 percent representation
				on the board of the development company. If the development company is a
				for-profit corporation, financial institution representatives may make up more
				than 50 percent of the board.
								(C)Affiliated
				entity representation restrictionsA development company that is described in
				subsection (b)(1)(C) of this section may have any or all of its board members
				appointed by entities affiliated with the company and may include common
				members who also serve on the affiliate’s board of directors if the appointment
				of board members was exercised by an affiliate prior to December 31,
				2005.
								(D)Special rule for
				certain development companiesThe board of directors for any development
				company issuing debentures before December 31, 2005, and incorporated under a
				State law requiring, or which is interpreted by the State’s legal department as
				imposing specific requirements on, the number and selection of members, board
				members, or both, and the rights and privileges conferred by such State law,
				may adhere to such provisions.
								(6)Professional
				management and staff
								(A)In
				generalThe development company shall have full-time independent
				professional management, including a chief executive officer to manage the
				daily operations and a full-time professional staff qualified to carry out the
				functions authorized under this title.
								(B)Utilization of
				staff from affiliated entitiesA development company shall not be
				denied certification under this section if its chief executive or full-time
				professional staff is from an affiliated entity as described in subsection
				(b)(1)(C).
								(C)Staff under
				contractThe Administrator shall not deny certification to a
				development company that contracts for its full time staff if one of the
				following conditions is met:
									(i)The development
				company is located in a rural area, obtains its staff through contract from
				another development company that is certified by the Administrator and that
				development company operates in the same or a contiguous State.
									(ii)The development
				company had issued debentures under this title prior to December 31, 2005, and
				had contracted with a for-profit business concern to provide staffing and
				management services.
									(c)Applications
							(1)Development
				companies issuing debentures before September 30, 2009
								(A)Short form
				Application(i)For any development
				company that issued debentures pursuant to this title before September 30,
				2009, the Administrator shall develop, after an opportunity for notice and
				comment, no later than 90 days after the date of enactment of the
				Job Creation and Economic Development Through
				CDC Modernization Act of 2009, a short-form application that
				contains sufficient information for the Administrator to determine that the
				development company currently meets the standards set forth in subsection (b).
				In developing such application, the Administrator shall be required to limit
				the amount of paperwork necessary to determine whether the development company
				meets the standards for certification and may limit the application to the
				filing of reports previously submitted to the Administrator.
									(ii)For those companies that obtain
				staff through contracts, the application shall include a copy of the
				contract.
									(B)Certification
				decision(i)The Administrator shall
				certify the development company if the application demonstrates that the
				applicant meets the standards in subsection (b). The decision to certify or not
				approve the request for certification shall be made within 7 business days from
				the date the initial submission of the application is received by the
				Administrator. If the Administrator takes no action to approve or disapprove
				within 7 business days, the application for certification is deemed approved
				and no further action is required by the Administrator or the development
				company to obtain certification. If the Administrator disapproves the
				application, the Administrator shall provide in writing within 3 business days
				the reasons for the disapproval. If such document is not provided within the
				time specified, the application is deemed approved and no further action is
				required by the Administrator or the development company to obtain
				certification.
									(ii)For those development companies
				that submit contracts under subparagraph (A)(ii), the Administrator is limited
				in rejecting the application only if the Administrator finds that the entity
				servicing the applicant is no longer able to provide the employees or services
				needed by the applicant to perform the functions that would be authorized under
				this title.
									(C)Application
				resubmittalIf the Administrator disapproves the application for
				certification and provides a written statement as set forth in subparagraph
				(B), the development company may file a new application limited solely to the
				address the concerns of the Administrator and the certification procedures set
				forth in subparagraph (B) shall recommence.
								(D)AppealsIf
				the Administrator disapproves an application in accordance with the procedures
				of subparagraphs (B) or (C), the applicant may, within 10 calendar days after
				receipt of the disapproval, appeal such disapproval. The Administrator shall
				conduct a hearing to determine such appeal pursuant to sections 554, 556, and
				557 of title 5, United States Code, and shall issue a decision not later than
				45 days after the appeal is filed. The decision on appeal shall constitute
				final agency action for purposes of chapter 7, title 5 United States
				Code.
								(E)Grandfathering
									(i)In
				generalFor the period 2
				years after date of enactment of the Job Creation and Economic Development
				through CDC Modernization Act of 2009, any development company that was issuing
				debentures on or before the date set forth in this clause (i) shall be deemed
				to be a certified development company.
									(ii)Completion of
				application processThe procedures set forth in this paragraph
				for determining certification shall apply to any development company meeting
				the qualifications of clause (i).
									(iii)Effect of
				denialThe denial or rejection of an application for
				certification as set forth in this subsection shall have no affect on the
				ability of a development company meeting the qualifications in clause (i) from
				continuing to issue debentures during the entire two-year period established in
				that clause.
									(iv)Failure to
				obtain certificationAny development company that fails to obtain
				certification in accordance with the procedures set forth in this paragraph
				during the period set forth in clause (i) shall be considered to be a new
				development company and the procedures of paragraph (2) shall apply. The
				authority to issue debentures shall cease for any development company covered
				by this subparagraph that has failed to obtain certification from the
				Administrator during the time period set forth in clause (i).
									(F)Automatic
				qualification provisionIf the Administrator fails to implement
				the certification process set forth in this paragraph, any development company
				that was issuing debentures before September 30, 2009, pursuant to this title
				shall be considered certified until such time as the Administrator develops the
				certification procedures set forth in this paragraph.
								(G)Savings
				clauseAny action taken by a development company or the
				Administrator pursuant to this paragraph shall have no impact on any guarantee
				of a debenture issued prior to the date of enactment of the
				Job Creation and Economic Development Through
				CDC Modernization Act of 2009.
								(2)Application
				process for new development companies
								(A)In
				generalFor any development company that has not issued
				debentures prior to September 30, 2009, the Administrator shall develop no
				later than 180 days after the date of enactment of the
				Job Creation and Economic Development Through
				CDC Modernization Act of 2009, after an opportunity for notice
				and comment, an application form for certification that provides the
				Administrator with sufficient information to insure that the applicant meets
				the standards set forth in subsection (b). The Administrator shall certify such
				development company or reject the application within 60 calendar days from the
				date the initial submission was received by the Administrator. If the
				Administrator rejects the application, the Administrator shall provide in
				writing within 7 business days after the decision, the reason for rejecting the
				application.
								(B)AppealsA
				development company shall be able to appeal the disapproval of an application
				under the procedures set forth in paragraph
				(1)(D).
								.
			202.Certified
			 Development Company; Operational Requirements
				(a)Operational
			 requirementsSection 502 of the Small Business Investment Act of
			 1958 (15 U.S.C. 696) is amended to read as follows:
					
						502.Operational
				requirements for certified development companies
							(a)Maintenance of
				Standards for CertificationAny company certified pursuant to section
				501 shall continue to comply with the requirements of that section to remain
				certified. The Administrator shall develop a reporting form, which to the
				extent possible, incorporates other documents and reports already kept by
				certified development companies, demonstrating their continued compliance. The
				form shall be developed in a manner that the estimated time for completion
				shall take no more than 2 hours.
							(b)Ethics and
				conflict of interestsA certified development company, its
				officers, employees, and contractors shall act ethically and avoid activities
				which constitute a conflict of interest or appear to constitute a conflict of
				interest. For purposes of this subsection, conduct that is unethical includes,
				but is not limited to, the actions specified in section 120.140 of title 13,
				Code of Federal Regulations as in effect on January 1, 2009.
								(1)By
				associatesAn associate may not be an officer, director, or
				manager of more than 1 certified development company. The term
				associate shall have the same meaning given the term
				Associate of a CDC in section 120.10 of title 13, Code of
				Federal Regulations, as in effect on January 1, 2009. For the purposes of this
				subsection, 10 percent shall be substituted wherever section 120.10 of title
				13, Code of Federal Regulation uses 20 percent.
								(2)By
				entitiesExcept as provided in sections 501(b)(5) and 501(b)(6),
				no person, sole proprietorship, partnership, or corporation shall control or
				have managerial control of more than one certified development company. Control
				means any of the following:
									(A)The ability to
				appoint or remove members of the company or member of its board of
				directors.
									(B)The ability to
				modify or approve rate or fee changes affecting revenues of the certified
				development.
									(C)The ability to
				veto, overrule, or modify decisions of the certified development company’s
				body.
									(D)The ability to,
				either directly or contractually, to appoint, hire, reassign, or dismiss those
				managers and employees responsible for the daily operations of the certified
				development company.
									(E)The ability to
				access the certified development company’s resources or amend its
				budget.
									(F)The ability to
				control another certified development company pursuant to provisions in a
				contract.
									(c)MeetingsThe
				board of directors of the certified development company shall meet on a regular
				basis to make policy decisions for the company.
							(d)Loan
				committeesThe board of directors of a certified development
				company may use a loan committee to process loans in the State in which it
				operates as well as adjacent local economic areas. Members of the loan
				committee shall be residents of the certified development company’s state of
				operation or the adjacent local economic area. Such loan committees shall meet
				on a periodic basis as set forth by the board of directors.
							(e)Prohibited
				Conflict in Project Loans
								(1)In
				generalCertified development
				companies shall not recommend or approve a guarantee of a debenture that will
				be collateralized by property being constructed or acquired on which an
				institution, as provided in section 508(c)(1)(A), will have a first lien
				position.
								(2)ExceptionThe
				prohibition in paragraph (1) shall not apply to any certified development
				company that was affiliated with or part of any entity that took a first lien
				position between October 1, 2003, and September 30, 2005.
								(f)Affiliation with
				lenders operating under section 7 of the Small Business Act
								(1)ProhibitionNo
				certified development company may invest in, or be an affiliate of, a lender
				who participates in the loan programs authorized in sections 7(a) and 7(c) of
				the Small Business Act (15 U.S.C. 636).
								(2)ExceptionThe prohibition in paragraph (1) shall not
				apply to any certified development company that is affiliated with an entity
				authorized by the Administrator to operate under section 7(a) of the Small
				Business Act if such affiliation occurred on or before November 6, 2003.
								(3)Credit union
				affiliationA certified development company shall not lose its
				status due an affiliation with an institution regulated by the National Credit
				Union Administration if the development company was affiliated with such an
				institution prior to January 1, 2007.
								(g)Servicing and
				packaging guaranteed loansA certified development company is
				authorized to prepare applications for loans under sections 7(a) or 7(c) of the
				Small Business Act (15 U.S.C. 636), to service such loans, and to charge a
				reasonable fee for servicing such loans.
							(h)Use of excess
				fundsAny funds generated by a certified development company from
				the issuance of debentures under this title, the sale of debentures in the
				private secondary market, or fees described in subsection (g) that remain
				unexpended after payment of staff, operating, and overhead expenses shall be
				used by the certified development company for—
								(1)operating
				reserves;
								(2)expanding the area
				in which the certified development company operates through the methods
				authorized in section 505 (relating to multi-State operation);
								(3)investment in
				other community and local economic development activity or community
				development primarily in the State from which such funds were generated;
				or
								(4)investment in
				small business investment companies subject to the limitations in subsection
				(i).
								(i)Limitations with
				respect to small business investment companiesA certified
				development company shall not—
								(1)invest excess
				funds in a small business investment company that the Administrator determines
				to be capitally impaired as set forth in section 107.1830 of title 13, Code of
				Federal Regulation, as in effect on January 1, 2009, or any successor
				regulation to that regulation, but may maintain its investment in such company
				if such investment was made prior to the determination of capital impairment;
				and
								(2)provide a
				debenture under this title to a small business concern that has financing with
				a small business investment company in which the certified development company
				has invested excess funds.
								(j)Economic
				development activitiesA
				company certified pursuant to this section shall carry out each of the
				following economic development activities that create or preserve jobs in urban
				and rural areas:
								(1)The company shall
				provide long-term financing to small business concerns through debentures
				described in section 506.
								(2)The company shall operate any other program
				to assist small business concerns or communities that promote local economic
				development and job creation or preservation.
								(k)Restrictions on
				assistance
								(1)In
				generalAfter the date of enactment of the
				Job Creation and Economic Development Through
				CDC Modernization Act of 2009, no certified development company
				may accept funding from any source, including any Federal agency (as that term
				is defined in section 551 of title 5, United States Code) if the source
				imposes—
									(A)conditions on the
				types of small business concerns that a certified development company may
				provide assistance to under this title; or
									(B)conditions or
				requirements, directly or indirectly, upon any small business concern receiving
				assistance under this title.
									(2)ExceptionThe
				conditions of subparagraphs (A) and (B) of paragraph (1) shall not apply if the
				source provides all of the financing that will be provided by the certified
				development company to the small business concern, provided further that any
				conditions or restrictions are limited solely to the financing provided by the
				source of funding.
								(l)Revocation and
				suspensionThe Administrator may suspend or revoke a certified
				development company’s status if the Administrator determines, after a hearing
				on the record as set forth in section 554, 556, and 557 of title 5, United
				States Code, that the certified development company no longer—
								(1)meets the
				eligibility criteria established under section 501;
								(2)satisfies the
				operational standards in this section; or
								(3)complies with the
				Administrator’s rules, regulations, or provisions of law.
								(m)Effect of
				suspension or revocationA suspension or revocation under
				subsection (l) shall not affect any outstanding debenture
				guarantee.
							.
				203.Accredited
			 lenders programSection 503 of
			 the Small Business Investment of 1958 (15 U.S.C. 697) is amended to read as
			 follows:
				
					503.Accredited
				Lenders Program
						(a)EstablishmentA
				certified development company may apply for status to become an accredited
				certified development company if it meets the operational standards of section
				502 and the criteria in subsection (b).
							(1)ApplicationThe
				Administrator shall, after opportunity for notice and comment, develop an
				application for certified development companies seeking to become accredited
				certified development companies.
							(2)Processing of
				ApplicationThe Administrator shall make a determination within
				30 days after a complete application has been filed by the certified
				development company.
							(3)ReapplicationIf the Administrator rejects the
				application, the Administrator shall provide in writing the reasons for the
				rejection. Any certified development company may reapply which will recommence
				the processing time limits set forth in paragraph (2), and such reapplication
				shall be limited to addressing the reasons for rejection. If the Administrator
				rejects a second application, that shall be considered final agency action for
				purposes of Chapter 7 of title 5, United States Code.
							(b)Standards for
				accredited certified development company programThe
				Administrator shall designate a certified development company as accredited if
				it meets the following standards:
							(1)has been a
				certified development company for not less than the preceding 12 months and has
				issued debentures as authorized under this title during that time
				period;
							(2)has well-trained,
				qualified personnel who are knowledgeable in the lending policies and
				procedures for certified development companies;
							(3)has the ability to
				process, close, and service the loan issued under this title;
							(4)has a loss rate on
				the company’s debentures that is reasonable and acceptable to the
				Administrator;
							(5)has a history of
				submitting to the Administrator complete and accurate debenture guaranty
				application packages; and
							(6)has the ability to
				serve small business credit needs for financing plant and equipment as a
				certified development company.
							(c)Expedited
				processing of guarantee ApplicationsThe Administrator shall
				develop an expedited procedure for processing a guarantee application or
				servicing action submitted by an accredited certified development company. For
				purposes of this subsection, an expedited procedure is one that takes at least
				two business days less than the processing performed for certified development
				companies that have not been accredited.
						(d)Suspension or
				revocation of accredited statusThe Administrator may suspend or revoke a
				certified development company’s accredited status if the Administrator
				determines, after a hearing on the record as set forth in section 554, 556, and
				557 of title 5, United States Code, that the certified development company no
				longer meets the eligibility criteria established under this section (which
				shall not include a time limit on the term of the certified development
				company’s accredited status) or failed to adhere to the Administrator’s rules,
				regulations, or is violating some other provision of law. Such suspension or
				revocation shall have no effect on the development company’s status as
				certified.
						(e)Effect of
				suspension or revocation on existing guaranteesA suspension or
				revocation of accredited status shall not affect any outstanding debenture
				guarantee.
						(f)Grandfather
				provisionAny certified
				development company that was accredited by the date of enactment of the Job
				Creation and Economic Development Through CDC Modernization Act shall remain
				accredited for 24 months after that date. If the certified development company
				does not have an application for accreditation approved by the Administrator
				within the 24 months, its accreditation standard shall lapse.
						(g)Automatic
				Qualification
							(1)In
				generalUntil the Administrator develops procedures for granting
				accredited status, any certified development company that was accredited as of
				the date of enactment of the Job Creation and Economic Development through CDC
				Modernization Act of 2009 shall be deemed to be accredited.
							(2)ApplicationsAny
				certified development company that satisfies the provision of paragraph (1)
				shall have 24 months in which to submit the application established by this
				section for accredited status.
							(3)Effect while
				application pendingThe denial or rejection of an application for
				accredited status as set forth in this section shall have no affect on the
				ability of a development company that meets the standard set forth in paragraph
				(1) from maintaining its status during the 24 months specified in this
				subsection.
							(h)Promulgation of
				accrediting standardsThe Administrator shall develop standards
				for accrediting, suspension and revocation under the program established by
				this section only after notice and an opportunity for comment as set forth in
				section 553(b) of title 5, United States Code. After the development of such
				standards, the Administrator shall publish such standards in the Code of
				Federal Regulations.
						(i)Rule of
				constructionAny reference to the term accredited
				lender in any provision of law enacted, or any regulation adopted,
				prior to the enactment of the Job Creation
				and Economic Development Through CDC Modernization Act of 2009
				shall be deemed to be a reference to the term accredited certified
				development
				company.
						.
			204.Premier
			 certified lender programSection 504 of the Small Business Investment
			 Act of 1958 (15 U.S.C. 697a) is amended to read as follows:
				
					504.Premier
				certified lender program
						(a)EstablishmentA
				certified development company accredited under section 503 may apply for status
				to become a premier certified development company.
							(1)ApplicationThe
				Administrator shall, after opportunity for notice and comment, develop an
				application for accredited certified development companies seeking to become
				premier certified development companies.
							(2)Processing of
				ApplicationThe Administrator shall make a determination within
				60 days after a complete application has been filed by an accredited certified
				development company.
							(3)ReapplicationIf the Administrator rejects the
				application, the Administrator shall provide in writing the reasons for the
				rejection. Any accredited certified development company may reapply which will
				recommence the processing time limits set forth in paragraph (2), and such
				reapplication shall be limited to addressing the reasons for rejection. If the
				Administrator rejects a second application, that shall be considered final
				agency action for purposes of chapter 7 of title 5, United States Code.
							(b)Standards for
				obtaining premier certified development company statusThe
				Administrator shall designate an accredited certified development company as a
				premier certified development company if the application submitted pursuant to
				subsection (a) demonstrates that the accredited certified development company
				meets the following standards:
							(1)Has been an
				accredited certified development company for at least 12 months.
							(2)Has submitted to
				the Administrator adequately analyzed debenture guarantee applications.
							(3)Has closed, in a
				proper manner following the Administrator regulations, loans under this
				title.
							(4)Has serviced its
				loan portfolio in accordance with the standards set by the
				Administrator.
							(5)Has established a
				loan loss reserve established in accordance with this section that the
				Administrator determines is sufficient to meet its obligations to protect the
				Federal Government from the risk of loss on each debenture guaranteed under
				this section.
							(6)Has agreed, as part of the application and
				in order to protect the Federal Government against the risk of loss, to the
				following:
								(A)on account of a
				debenture, the proceeds of which were used to fund a loan approved prior to the
				date of enactment of the Job Creation and Economic Development through CDC
				Modernization Act of 2009, agrees to reimburse the Administrator for 10 percent
				of any loss sustained by the Administrator as a result of a default by the
				company in the payment of principal or interest on a debenture issued by such
				company and guaranteed by the Administrator;
								(B)on account of a debenture, the proceeds of
				which were used to fund a loan approved prior to the date of enactment of the
				Job Creation and Economic Development through CDC Modernization Act of 2009 and
				which were issued during the period in which the company had made a selection
				pursuant to section 508(c)(7) of the Small Business Investment Act of 1958, as
				in effect on the day before such date of enactment, agrees to reimburse the
				Administrator for 15 percent of any loss sustained by the Administrator as a
				result of a default by the company in the payment of principal or interest on a
				debenture issued by such company and guaranteed by the Administrator; or
								(C)on account of a
				debenture, the proceeds of which are used to fund a loan approved on or after
				the date of enactment of the Job Creation and Economic Development through CDC
				Modernization Act of 2009, upon closing, pay to the Administrator a one-time
				participation fee in the amount equal to the higher of the following:
									(i)0.25 percent of
				the amount of the debenture.
									(ii)A
				percent of the amount of the debenture equal to 10 percent of the amount of the
				company’s historic loss rate on debentures guaranteed under this section as
				determined by the Administrator. The rate specified by this clause shall be
				determined annually based upon the company’s loan losses as of close of
				business on June 30th and notice of the determination shall be provided to each
				company not later than August 31. Such rate shall be applicable to loans
				approved during the fiscal year commencing after the determination is made and
				shall expire and have no further application after the end of such fiscal year.
				If no timely determination has been made prior to the commencement of a fiscal
				year, including the year of enactment of the Job Creation and Economic
				Development through CDC Modernization Act of 2009, one may be made after the
				commencement and it shall be applicable to loans approved during the balance of
				such fiscal year commencing 30 days after notification to the development
				company involved.
									(c)Suspension or
				revocation of premier statusThe Administrator may suspend or
				revoke an accredited certified development company’s premier status if the
				Administrator determines, after a hearing on the record as set forth in section
				554, 556, and 557 of title 5, United States Code, that the accredited certified
				development company no longer meets the eligibility criteria for premier status
				as established under this section or failed to adhere to the Administrator’s
				rules, regulations, or is violating some other provision of law. Such
				revocation or suspension shall have no effect on its status as an accredited
				certified development company.
						(d)Loan loss
				reserve
							(1)AssetsEach loan loss reserve maintained by the
				premier certified development company for loans made pursuant to the authority
				in subsection (g)(1) shall be comprised of—
								(A)segregated funds on deposit in an account
				or accounts with a federally insured depository institution or institutions
				selected by the company, subject to a collateral assignment in favor of, and in
				a format acceptable to, the Administrator that shall amount to 10 percent of
				the company’s exposure as determined pursuant to subsection (b)(6);
								(B)irrevocable letter
				or letters of credit, with a collateral assignment in favor of, and a
				commercially reasonable format acceptable to, the Administrator; or
								(C)any combination of
				the assets described in subparagraphs (A) and (B).
								(2)ContributionsThe
				company shall make contributions to the loss reserve, either cash or letters of
				credit as provided above, in the following amounts and at the following
				intervals:
								(A)50 percent when a
				debenture is closed.
								(B)25 percent
				additional not later than 1 year after a debenture is closed.
								(C)25 percent
				additional not later than 2 years after a debenture is closed.
								(3)ReplenishmentIf
				a loss has been sustained by the Administrator, any portion of the loss
				reserve, and other funds provided by the premier certified development company
				as necessary, may be used to reimburse the Administrator for the premier
				certified development company’s share of the loss as provided for in subsection
				(b)(6). If the premier certified development company utilizes the reserve, it
				shall, within 30 calendar days, replace an equivalent amount of funds.
							(4)Disbursements
								(A)In
				generalThe Administrator shall allow the premier certified
				development company to withdraw from the loss reserve amounts attributable to
				any debenture that has been repaid.
								(B)ReductionThe
				Administrator shall allow the premier certified development to withdraw from
				the loss reserve such amounts as are in excess of 1 percent of the aggregate
				outstanding balances of debentures to which such loss reserve relates. The
				reduction authorized by this subparagraph shall not apply with respect to any
				debenture before 100 percent of the contribution described in paragraph (2)
				with respect to such debenture has been made.
								(C)Rule of
				constructionThe provision
				contained in subparagraph (B) shall be read as if enacted prior to a date 2
				years and 90 days after the date of enactment of the Job Creation and Economic
				Development through CDC Modernization Act of 2009.
								(e)Bureau of
				Premier Certified Development Company Lender Oversight
							(1)In
				generalThere is hereby established a Bureau of Premier Certified
				Development Company Lender Oversight in the Office of Lender Oversight at the
				United States Small Business Administration which shall have responsibility and
				capability for carrying out oversight of premier certified development
				companies and such other responsibilities as the Administrator
				designates.
							(2)Annual
				reviewThe Bureau established in paragraph (1) annually shall
				review the financing made by each premier certified development company. Such
				review shall include the premier certified development company’s credit
				decisions and general compliance with the eligibility requirements for each
				financing approved as a result of its status as a premier certified development
				company.
							(3)Random
				auditsThe Bureau shall
				develop and implement a method for sampling the debentures issued by premier
				certified development companies. Such sampling shall be similar to the random
				file audits of development companies that utilize the Abridged Submission
				Method described in chapter 4 of subpart C of Standard Operating Procedure 50
				10 (5)(A) as was in effect on March 2, 2009.
							(4)Review of lenders
				providing senior financing
								(A)Calculation of
				loan loss rateThe Bureau shall periodically calculate the loss
				rate of all debentures approved under this section and shall calculate a loss
				rate on the basis of the total debentures attributable to projects approved by
				premier certified development companies in which each lender is a participating
				lender.
								(B)NotificationIf
				the Bureau determines that the loss rate on debentures involving an individual
				lender exceeds the average for all debentures approved under this section, it
				shall advise the Administrator.
								(5)Use of reviews
				and auditsThe Administrator shall consider the findings under
				paragraphs (2), (3), and (4) in carrying out the responsibilities under
				subsection (h).
							(f)Sale of Certain
				Defaulted Loans
							(1)NoticeIf,
				upon default in repayment, the Administrator acquires a debenture issued by a
				premier certified development company and identifies such loan for inclusion in
				a bulk asset sale of defaulted or repurchased loans or other financing, it
				shall give prior notice thereof to any premier certified development company
				which has a contingent liability under this section. The notice shall be given
				to the premier certified development company as soon as possible after the
				financing is identified, but not less than 90 days before the date the
				Administrator first makes any records on such financing available for
				examination by prospective purchasers prior to its offering in a package of
				loans for bulk sale.
							(2)LimitationsThe
				Administrator shall not offer any loan described in paragraph (1) as part of a
				bulk sale unless it—
								(A)provides
				prospective purchasers with the opportunity to examine the Small Business
				Administration’s records with respect to such loan; and
								(B)provides the
				notice required by paragraph (1).
								(g)Loan Approval
				Authority
							(1)In
				generalA premier certified
				development company may, under conditions determined by the Administrator in
				regulations published in the Code of Federal Regulations, issue guarantees on
				debentures, approve, authorize, close, service, foreclose, litigate (except
				that the Administrator may monitor conduct of any such litigation), and
				liquidate loans that are funded with proceeds of a debenture issued by a
				premier certified development company unless the Administrator advises the
				company that loans involving a specific institutional lender are to be
				submitted to the Administrator for further consideration, and approval by the
				Administrator.
							(2)Program
				goalsEach premier certified
				development company shall establish a goal of processing no less than 50
				percent of the applications for assistance under this title that the premier
				certified development company receives. Failure to meet this goal shall have no
				affect on the company’s status as a premier certified development company under
				this section.
							(3)Scope of
				reviewThe approval of a loan and guarantee of a debenture by a
				premier certified development company shall be subject to final approval as to
				the eligibility of any guarantee by the Administrator as set forth in section
				506, but such final approval shall not include review of decisions by the
				premier certified development company involving creditworthiness, loan closing,
				or compliance with legal requirements imposed by law or regulation.
							(h)Suspension or
				revocationThe Administrator may suspend or revoke an accredited
				certified development company’s premier status if the Administrator determines,
				after a hearing on the record as set forth in section 554, 556, and 557 of
				title 5, United States Code, that the accredited certified development company
				no longer meets the eligibility criteria established under this section, fails
				to maintain adequate loan loss reserves mandated in this section even if it
				meets the other eligibility requirements for premier status, or violates the
				Administrator’s rules, regulations, or some other provision of law. The
				Administrator shall consider the review of the premier certified development
				company conducted pursuant to subsection (e) in determining whether to suspend
				or revoke an accredited development company’s premier status. Such suspension
				or revocation shall have no effect on the development company's status as an
				accredited certified development company.
						(i)Effect of
				suspension or revocationA suspension or revocation of premier
				status shall not affect any outstanding debenture guarantee.
						(j)Rule of
				constructionAny reference to the term premier certified
				lender or PCL in legislation enacted, or regulations
				adopted, prior to the enactment of the Job
				Creation and Economic Development Through CDC Modernization Act of
				2009 shall be deemed to be a reference to the term premier
				certified development
				company.
						.
			205.Multi state
			 operationsSection 505 of the
			 Small Business Investment Act of 1958 (15 U.S.C. 697b) is amended to read as
			 follows:
				
					505.Multi state
				operations
						(a)AuthorizationThe
				Administrator shall permit an accredited or premier certified development
				company to make loans or issue debentures in any State that is contiguous to
				the State of incorporation of that company only if the company—
							(1)has members, from
				each of the States in which it operates with not fewer than 25 members who
				reside in such States;
							(2)has a board of
				directors that contains not fewer than 2 members from each State in which the
				company makes loans and issues debentures and are residents of that
				State;
							(3)maintains a
				separate loan committee to process loans in each expansion State and the
				members of the loan committee are solely residents of the expansion State;
				and
							(4)files an
				application developed by the Administrator which provides—
								(A)notice of the
				intention to make loans in multiple States;
								(B)specifies the
				States in which the company intends to make loans;
								(C)a list of members
				in each expansion State; and
								(D)a detailed
				statement on how the company will comply with the requirements of this
				subsection.
								(b)Loan
				committeesThe requirements of paragraph (3) of subsection (a)
				shall not require a development company to establish a loan committee in its
				State of incorporation or in a local economic area outside the State of
				incorporation unless such area is part of an expansion State.
						(c)Review
							(1)In
				generalThe Administrator shall review each application for
				expansion under subsection (a), but such review shall be limited to that
				information needed to determine whether the company will comply with the
				requirements of subsection (a).
							(2)Deadline for
				decisionThe Administrator shall make a decision on each
				application under subsection (a) within 15 calendar days after the receipt of
				the application. If no such decision is granted, the application is deemed to
				be approved and no further action is required by the applicant or the
				Administrator for the company to expand into the States specified in the
				application.
							(3)Application
				resubmittalIf the Administrator rejects the application for
				expansion, the Administrator shall provide in writing the reasons for denial
				within 10 calendar days of the decision. The applicant then may resubmit the
				application but the review of such resubmitted applications will be limited
				only to the areas in which the Administrator found the original application
				deficient. The deadlines in paragraph (2) shall apply to resubmitted
				applications.
							(4)AppealIf
				a resubmitted application is denied, the applicant may, within 10 calendar days
				after receipt of the disapproval, appeal such disapproval. The Administrator
				shall conduct a hearing to determine such appeal pursuant to sections 554, 556,
				and 557 of title 5, United States Code, and shall issue a decisions not later
				than 45 days after the appeal is filed. The decision on appeal shall constitute
				final agency action for purposes of chapter 7, title 5 United States
				Code.
							(d)Failure To
				develop ApplicationIf the Administrator fails to develop an
				application as required in subsection (a)(4) within 60 days of the enactment of
				Job Creation and Economic Development Through
				CDC Modernization Act of 2009, an accredited or premier certified
				development company only need submit the information required in subsection (a)
				to the Administrator to be deemed eligible to commence operations authorized by
				this section. Such eligibility shall not be terminated if the Administrator
				develops an application after the 60-day period set forth in this
				subsection.
						(e)Aggregate
				accountingAn accredited or premier certified development company
				authorized to operate in multiple States pursuant to this section may maintain
				an aggregate accounting of all revenue and expenses of the company for purposes
				of this title.
						(f)Local Job
				Creation Requirements
							(1)In
				generalAny company making loans in multiple States as authorized
				in this section shall not count jobs created or retained in one State towards
				any applicable job creation or retention requirements mandated by this title in
				another State.
							(2)ApplicabilityAny
				company operating under the authority of this section shall be required to meet
				any job creation or retention requirement of this title on the date that is 2
				years after the certified development company closed its first loan in its new
				State of operation.
							(g)Contiguous
				statesFor the purposes of this section, the States of Alaska and
				Hawaii shall be deemed to be contiguous to any State abutting the Pacific
				Ocean. Territories of the United States located in the Pacific Ocean shall be
				deemed to be contiguous to any State abutting the Pacific Ocean, including
				Alaska and Hawaii, and territories of the United States located in the
				Caribbean Sea shall be deemed contiguous to any State abutting the Gulf of
				Mexico.
						(h)Exemption for
				local economic areasExcept as provided in subsection (a)(3) with
				respect to loan committees, any certified, accredited, or premier development
				company or applicant operating in a local economic development area that
				crosses the border of another State shall not be considered to be operating
				under the provisions of this section and shall not be required to comply with
				the requirements of this section for multi-State
				operation.
						.
			206.Guaranty of
			 debenturesSection 506 of the
			 Small Business Investment Act of 1958 (15 U.S.C. 697c) is amended to read as
			 follows:
				
					506.Guaranty of
				debentures
						(a)Authority To
				guaranteeExcept as provided in subsection (c), the Administrator
				may guarantee the timely payment of all principal and interest as scheduled on
				any debenture issued by a certified development company.
						(b)Terms and
				conditions of the guaranteeSuch guarantees may be made on such
				terms and conditions as the Administrator may by regulation, published in the
				Code of Federal Regulations, determine to be appropriate, except that the
				Administrator shall not decline to issue such guarantee when the ownership
				interests of the small business concern and the ownership interests of the
				property to be financed with the proceeds of the loan made pursuant to
				subsection (e)(1) are not identical because one or more of the following
				classes of relatives have an ownership interest in either the small business
				concern or the property: father, mother, son, daughter, wife, husband, brother,
				or sister, if the Administrator or his designee has determined on a
				case-by-case basis that such ownership interest, such guarantee, and the
				proceeds of such loan, will substantially benefit the small business
				concern.
						(c)Full faith and
				creditThe full faith and credit of the United States is pledged
				to the payment of all amounts guaranteed under this section.
						(d)SubordinationAny
				debenture issued by a certified development company with respect to which a
				guarantee is made under this section may be subordinated by the Administrator
				to any other debenture, promissory note, or other debt or obligation of such
				company.
						(e)Standards for
				administrator guaranteesNo guarantee may be made with respect to
				any debenture under this section unless—
							(1)the debenture is
				issued for the purpose of making one or more loans to small business concerns
				the proceeds of which shall be used for the purposes set forth in section
				507;
							(2)the interest rate
				on such debentures is not less than the rate of interest determined by the
				Secretary of the Treasury for purposes of section 303(b) of the Small Business
				Investment Act of 1958;
							(3)the aggregate
				amount of such debenture does not exceed the amount of the loans to be made
				from the proceeds of such debenture plus, at the election of the borrower,
				other amounts attributable to the administrative and closing costs of such
				loans, except for the attorney fees of the borrower;
							(4)the amount of any
				loan to be made from such proceeds does not exceed an amount equal to 50
				percent of the cost of the project with respect to which such loan is
				made;
							(5)the Administrator,
				except to the extent provided in section 504 with respect to premier certified
				development companies, approves each loan to be made from such proceeds;
				and
							(6)with respect to
				each loan made from the proceeds of such debenture, the Administrator—
								(A)assesses and
				collects a fee, which shall be payable by the borrower, in an amount
				established annually by the Administration, which amount shall not
				exceed—
									(i)the lesser
				of—
										(I)0.9375 percent per
				year of the outstanding balance of the loan; or
										(II)the minimum
				amount necessary to reduce the cost (as defined in section 502 of the Federal
				Credit Reform Act of 1990) to the Administrator of purchasing and guaranteeing
				debentures under this title to zero; and
										(ii)50 percent of the
				amount established under clause (i) in the case of a loan made during the
				2-year period beginning on October 1, 2002, for the life of the loan;
				and
									(B)uses the proceeds
				of such fee to offset the cost (as such term is defined in section 502 of the
				Federal Credit Reform Act of 1990) to the Administrator of making guarantees
				under this section.
								(f)Interest rates
				on commercial loansNotwithstanding the provisions of the
				constitution or laws of any State limiting the rate or amount of interest which
				may be charged, taken, received, or reserved, the maximum legal rate of
				interest on any commercial loan which funds any portion of the cost of the
				project financed pursuant to this title which is not funded by a debenture
				guaranteed under this section shall be a rate which is established by the
				Administrator who shall publish such rate quarterly in, at a minimum, the
				Federal Register and on the Administration’s website.
						(g)Debenture
				repaymentAny debenture that is issued under this section shall
				provide for the payment of principal and interest on a semiannual basis.
						(h)Charges for
				Administrator’s ExpensesThe Administrator may impose an
				additional charge for administrative expenses with respect to each debenture
				for which payment of principal and interest is guaranteed under this section.
				Such administrative expenses may include—
							(1)development
				company fees for processing, closing, servicing, late payment or loan
				assumption;
							(2)agent or trustee
				fees for central servicing, underwriters, or debenture funding; and
							(3)fees charged by
				the Administrator for the debenture guaranty and from the certified development
				company to reduce the subsidy cost.
							(i)Participation
				feeThe Administrator shall collect a one-time fee in an amount
				equal to 50 basis points on the total participation in any project of any State
				or local government, bank, other financial institution, or foundation or
				not-for-profit institution. Such fee shall be imposed only when the
				participation of the entity described in the previous sentence will occupy a
				senior credit position to that of the development company. All proceeds of the
				fee shall be used to offset the cost (as that term is defined in section 502 of
				the Credit Reform Act of 1990) to the Administrator of making guarantees under
				this section.
						(j)Certified
				development company feeThe Administrator shall collect annually
				from each development company a fee of 0.125 percent of the outstanding
				principal balance of any guaranteed debenture authorized by the Administrator
				after September 30, 1996. Such fee shall be derived from the servicing fees
				collected by the certified development company pursuant to regulation, and
				shall not be derived from any additional fees imposed on small business
				concerns. All proceeds of the fee shall be used to offset the cost (as that
				term is defined in section 502 of the Credit Reform Act of 1990) to the
				Administrator of making guarantees under this section.
						(k)Effective
				dateThe fees authorized by this section shall apply to any
				financing approved under this title on or after October 1, 1996.
						(l)Calculation of
				subsidy rateAll fees, interest, and profits received and
				retained by the Administrator under this section shall be included in the
				calculations made by the Director of the Office of Management and Budget to
				offset the cost (as that term is defined in section 502 of the Federal Credit
				Reform Act of 1990) to the Administrator of purchasing and guaranteeing
				debentures under this title.
						(m)Actions upon
				default
							(1)Initial
				actionsNot later than the 45th day after the date on which a
				payment on a loan funded through a debenture guaranteed under this section is
				due and not received, the Administrator shall—
								(A)take all necessary
				steps to bring such loan current; or
								(B)implement a formal
				written deferral agreement.
								(2)Purchase or
				acceleration of debentureNot later than the 65th day after the
				date on which a payment on a loan described in paragraph (1) is due and not
				received, and absent a formal written deferral agreement, the Administrator
				shall take all necessary steps to purchase or accelerate the debenture.
							(3)Prepayment
				penaltiesWith respect to the portion of any project derived from
				funds not provided by a debenture issued by a certified development company or
				borrower, the Administrator—
								(A)shall negotiate
				the elimination of any prepayment penalties or late fees on defaulted loans
				made prior to September 30, 1996;
								(B)shall not pay any
				prepayment penalty or late fee on the default based purchase of loans issued
				after September 30, 1996; and
								(C)shall not pay
				default interest rate higher than the interest rate on the note prior to the
				date of default for any project financed after September 30, 1996.
								(4)Collection and
				servicing
								(A)In
				generalIn the event of the default of any loan and the
				repurchase of a debenture guaranteed by the Administrator under this title, the
				Administrator shall continue to delegate to the central servicing agent that
				was contracted for that service as of January 1, 2009, or successor contractor
				the authority to collect and disburse all funds or payments received on such
				defaulted loans, including payments from guarantors or on notes in compromise
				of the original note. The central servicing agent shall continue to provide an
				accounting of income and expenses for any such loan on the same basis it does
				for any other loan issued under this title. The central servicing agent shall
				make the accounting of income and expenses and reports thereon available as
				requested by the certified development company that issued the debenture or the
				Administrator.
								(B)Effective
				dateThe requirements of subparagraph (A) shall become effective
				180 days after the date of enactment of the Job Creation and Economic Development Through CDC
				Modernization Act of
				2009.
								.
			207.Economic
			 development through debenturesSection 507 of the Small Business Investment
			 Act of 1958 (15 U.S.C. 697d) is amended to read as follows:
				
					507Economic
				development and debentures
						(a)In
				generalA certified development company shall be prohibited from
				issuing a debenture under this title unless the project funded with the
				debenture meets one of the following economic development objectives:
							(1)The creation of
				job opportunities within two years of the completion of the project or the
				preservation or retention of jobs attributable to the project.
							(2)Improving the
				economy of the locality, such as stimulating other business development in the
				community, bringing new income into the area, or assisting the community in
				diversifying and stabilizing its economy.
							(3)The achievement of
				one or more of the following public policy goals:
								(A)Business district
				revitalization or expansion of businesses in low-income communities which would
				be eligible for a new markets tax credit under section 45(D)(a) of the Internal
				Revenue Code of 1986, or implementing regulations issued under that
				section.
								(B)Expansion of
				exports.
								(C)Expansion of
				minority business development or women-owned business development.
								(D)Rural
				development.
								(E)Expansion of small
				business concerns owned and controlled by veterans, as defined in section 3(q)
				of the Small Business Act (15 U.S.C. 632(q)), especially service-disabled
				veterans, as defined in such section 3(q).
								(F)Enhanced economic
				competition, including the advancement of technology, plan retooling,
				conversion to robotics, or competition with imports.
								(G)Changes
				necessitated by Federal budget cutbacks, including defense related
				industries.
								(H)Business
				restructuring arising from federally mandated standards or policies affecting
				the environment or the safety and health of employees.
								(I)Reduction of
				energy consumption by at least 10 percent.
								(J)Increased use of
				sustainable design, including designs that reduce the use of greenhouse gas
				emitting fossil fuels, or low-impact design to produce buildings that reduce
				the use of nonrenewable resources and minimize environmental impact.
								(K)Plant, equipment
				and process upgrades of renewable energy sources such as the small-scale
				production of energy for individual buildings or communities consumption,
				commonly known as micropower, or renewable fuels producers including biodiesel
				and ethanol producers.
								(4)Debt refinancing to the extent permitted by
				section 508(d).
							(b)Job creation and
				retention requirements
							(1)In
				generalA project meets the job creation or retention objective
				set forth in subsection (a)(1) if the project creates or retains one job for
				every $65,000 guaranteed by the Administrator, except that the amount shall be
				$100,000 in the case of a project of a small manufacturer.
							(2)Exceptions
								(A)Paragraph (1)
				shall not apply to a project for which eligibility is based on the objectives
				set forth in subsection (a)(2) or (a)(3) if the certified development company’s
				portfolio of outstanding debentures creates or retains one job for every
				$65,000 guaranteed by the Administrator.
								(B)For projects in
				Alaska, Hawaii, State-designated enterprise zones, empowerment zones,
				enterprise communities, labor surplus areas designated by the Administrator,
				the certified development company’s portfolio may average not more than $75,000
				per job created or retained.
								(C)Loans for projects
				of small manufacturers shall be excluded from the calculations in subparagraphs
				(A) and (B).
								(c)Combination of
				certain goalsA small business concern that is unconditionally
				owned by more than 1 individual, or a corporation, the stock of which is owned
				by more than 1 individual, shall be deemed to have achieved a goal under
				subsection (a)(3) if a combined ownership share of not less than 51 percent is
				held by individuals who are in 1 of, or a combination of, the groups described
				in subparagraphs (C) or (E) of subsection (a)(1).
						(d)Composition of
				the project
							(1)In
				generalThe projects
				described in this section shall include, but not be limited to, plant
				acquisition, construction, conversion, expansion (including the acquisition of
				land), equipment and related project costs, or to acquire the stock of a
				corporation (as long as the value of the loan for the acquisition of the stock
				does not exceed the fixed asset value attributable to such assets as would be
				eligible for financing under subsection (a).
							(2)Debt
				refinancingAny financing approved under this title may include a
				limited amount of debt refinancing if the project involves the expansion of a
				small business concern.
							(3)LimitationThe
				amount of the existing indebtedness may be refinanced and added to the
				expansion cost if—
								(A)the existing
				indebtedness does not exceed 50 percent of the project cost of the
				expansion;
								(B)the proceeds of
				the indebtedness were used to acquire land, including a building situated
				thereon, to construct a building thereon, or to purchase equipment;
								(C)the existing
				indebtedness is collateralized by fixed assets;
								(D)the existing
				indebtedness was incurred for the benefit of the small business concern;
								(E)the financing under
				this title will be used only for refinancing existing indebtedness or costs
				relating to the project financed under this title;
								(F)the financing
				under this title will provide a substantial benefit to the borrower when
				prepayment penalties, financing fees, and other financing costs are accounted
				for;
								(G)the borrower has
				been current on all payments due on the existing debt for not less than 1 year
				preceding the date of refinancing; and
								(H)the financing
				under this title will provide better terms or rate of interest than the
				existing indebtedness at the time of refinancing.
								(e)DefinitionFor
				purposes of subparagraphs (J) and (K) of subsection (a)(1), the terms included
				have the meanings given those terms under the Leadership in Energy and
				Environmental Design (more generally referred to as LEED) standard for green
				building certification, as determined by the Administrator through regulation
				to be published in the Code of Federal
				Regulation.
						.
			208.Project funding
			 requirementsSection 508 of
			 the Small Business Investment Act of 1958 (15 U.S.C. 697e) is amended to read
			 as follows:
				
					508.Project Funding
				requirements
						(a)In
				generalAny project described in section 507 must meet the
				funding standards set forth in this section.
						(b)Size of
				debentureThe Administrator shall only be permitted to guarantee
				debenture issued by a certified development company up to the following
				amounts:
							(1)$3,000,000 for any
				project of a small business concern.
							(2)$4,000,000 for any
				project that meets the public policy goals set forth in section
				507(a)(3).
							(3)$4,000,000 for any
				project to be located in a low-income community as that term is described in
				section 507(a)(3)(A).
							(4)$8,000,000 for
				each project of a small manufacturer.
							(5)$8,000,000 for
				each project that reduces the borrower’s energy consumption by at least 10
				percent.
							(6)$8,000,000 for
				each project that generates renewable energy or renewable fuels, such as, but
				not limited to, biodiesel or ethanol production.
							(7)$10,000,000 for
				each project for a small business concern that constitutes a major source of
				employment as that term is used in section 7(b)(3)(E) of the Small Business Act
				(15 U.S.C. 636(b)(3)(E)).
							(c)Funding from
				Sources other than Debentures Issued by Certified Development
				Companies
							(1)In
				generalAny project financed pursuant to this title must have the
				following contributions from parties other than the debenture issued by the
				certified development company:
								(A)Funding from
				institutions
									(i)If
				a small business concern provides—
										(I)the minimum
				contribution required by subparagraph (B) not less than 50 percent of the total
				cost of any project financed shall come from State or local governments, banks
				or other financial institutions, or foundations or other not-for-profit
				institutions; and
										(II)more than the minimum contribution required
				under subparagraph (B), any excess contribution may be used to reduce the
				amount required from institutions in described in subclause (I), except that
				the amount provided by such institution may not be reduced to an amount that is
				less than the amount of the loan made by the Administrator.
										(B)Funding from
				small business concernsThe small business concern (or its
				owners, stockholders, or affiliates) that will have a project financed pursuant
				to this title shall provide—
									(i)at
				least 15 percent of the total cost of the project financed if the small
				business concern has been in operation for a period of 2 years or less;
									(ii)at least 15
				percent of the total cost of the project financed if the project involves
				construction of a limited or single purposed building or structure;
									(iii)at least 20
				percent of the total cost of the project financed if the project involves both
				of the conditions in clauses (i) or (ii); or
									(iv)at least 10
				percent of the total cost of the project financed and not covered by clauses
				(i), (ii), or (iii), at the discretion of the certified development
				company.
									(2)Seller
				financingSeller-provided financing may be used to meet the
				requirements of paragraph (1)(B), if the seller subordinates the interest of
				the seller in the property to the debenture guaranteed by the
				Administrator.
							(3)Collateralization
								(A)In
				generalThe collateral provided by the small business concern
				shall generally include a subordinate lien position on the property being
				financed under this title, and is only one of the factors to be evaluated in
				the credit determination. Additional collateral shall be required only if the
				Administrator determines, on a case-by-case basis, that additional security is
				necessary to protect the interest of the Government.
								(B)AppraisalsWith
				respect to commercial real property provided by the small business concern as
				collateral, an appraisal of the property by a State licensed or certified
				appraiser—
									(i)shall be required
				by the Administrator before disbursement of the loan if the estimated value of
				that property is more than $400,000; or
									(ii)may be required
				by the Administrator or the lender before disbursement of the loan if the
				estimated value of that property is $400,000 or less, and such appraisal is
				necessary for appropriate evaluation of creditworthiness.
									(C)AdjustmentThe
				Administrator shall periodically adjust the amount under subparagraph (B) to
				account for the effects of inflation, provided that no such adjustment shall be
				less than $50,000.
								(4)Limitation on
				leasing
								(A)If the project
				funded under this section includes the acquisition of a facility or the
				construction of a new facility, the small business concern—
									(i)shall permanently
				occupy and use not less than 50 percent of the project property; and
									(ii)may, on a
				temporary or permanent basis, lease to others not more than 50 percent of the
				project property.
									(B)For purposes of
				this paragraph, the term project property means—
									(i)the building and
				any exterior areas used in connection with the building or a part thereof and
				includes all of the parcels of real property included in the project in the
				aggregate; and
									(ii)occupancy and use
				of the project property by the operating company shall be deemed to be
				occupancy and used by the small business concern that received funding under
				this section.
									(d)Regulations(1)The Administrator shall
				promulgate regulations, after notice and comment, rules to implement the
				provisions of this section within 60 days after enactment of the
				Job Creation and Economic Development Through
				CDC Modernization Act of 2009. The Administrator may limit the
				comment period to 15 days to meet this deadline.
							(2)If the Administrator fails to
				promulgate the regulations as provided in paragraph (1), all leases entered
				into, absent clear and convincing evidence of fraud, shall be deemed to be in
				compliance with the limitations on leasing in this subparagraph for purposes of
				honoring the guarantee on the debenture issued by the certified development
				company.
							(3)Any regulation of the Administrator
				or interpretation of any regulation by the Administrator or the Office of
				Hearings and Appeals that restricts the use of proceeds for leased projects
				that was in effect on the date of enactment of the
				Job Creation and Economic Development Through
				CDC Modernization Act of 2009 shall hereby cease to apply.
							(4)Any interpretation of the leasing
				provisions issued by the Administrator prior to the issuance of regulations
				required by paragraph (1) shall be considered null and void and may be not be
				used in any court of competent jurisdiction, be it Federal or State court, to
				dishonor any guarantee of a debenture issued by a certified development company
				for a project funded pursuant to this section.
							(e)Ownership
				calculationOwnership requirements to determine the eligibility
				of a small business concern that applies for funding under this title shall be
				determined without regard to any ownership interest of a spouse arising solely
				from the application of the community property laws of a State for purposes of
				determining marital interests.
						(f)Combination
				financingFinancing under this title may be provided to a
				borrower in the maximum amount provided in this section, and a loan guarantee
				under section 7(a) of the Small Business Act (15 U.S.C. 636(a)) may be provided
				to the same borrower in the maximum amount provided in section 7(a)(3)(A) of
				such Act, to the extent that the borrower otherwise qualifies for such
				assistance.
						(g)Rules for
				Debentures Funding Projects in Low-Income Areas
							(1)Size
				standardsFor purposes of determining the size of small business
				concern seeking funds for a project described in subsection (b)(3), the size
				standard promulgated by the Administrator in section 121.201 of title 13, Code
				of Federal Regulations as in effect on January, 1, 2009, or any successor
				regulation, shall be increased by 25 percent.
							(2)Personal
				liquidity
								(A)In
				generalThe amount of personal resources of an owner for a
				project described in subsection (b)(3) that are excluded from the amount
				required to reduce the portion of the project funded by the Administrator shall
				be not less than 25 percent more than that required for funding of any other
				project described in subsection (b).
								(B)DefinitionFor
				purposes of subparagraph (A), the term owner means any person
				that owns not less than 20 percent of the equity or has not less than 20
				percent of the voting rights (in the case of a small business organized as a
				partnership) of a small business concern seeking funds under this
				section.
								(h)Applicability of
				credit elsewhere and personal resources regulationsExcept as provided in subsection (c)(1)(B)
				with respect to project funding, the Administrator shall be prohibited from
				applying the regulations set forth in section 120.101 and 120.102 of title 13,
				Code of Federal Regulation as in effect on January 1, 200,9 or any successor
				regulation that applies a credit elsewhere or personal resources test to any
				application for a loan under this title pending or filed after the date of
				enactment of the Job Creation and Economic Development through CDC
				Modernization Act of
				2009.
						.
			209.Private
			 debenture sales and pooling of debenturesSection 509 of the Small Business Investment
			 Act of 1958 (15 U.S.C. 697f) is amended to read as follows:
				
					509.Private
				debenture sales and pooling of debentures
						(a)Private
				debenture salesNotwithstanding any other law, rule, or
				regulation, the Administrator shall sell to investors, either publicly or by
				private placement, debentures issued by certified development companies
				pursuant to this title for the full amount of the program levels authorized in
				each fiscal year and if there is not authorization of a level, the amount of
				debentures actually issued.
						(b)Federal
				financing bankNothing in any provision of law shall be construed
				to authorize the Federal Financing Bank to acquire—
							(1)any obligation the
				payment of principal or interest on which at any time has been guaranteed in
				whole or in part under this title and which is being sold pursuant to the
				provisions of this section;
							(2)any obligation
				which is an interest in any obligation which is an interest in any obligation
				described in paragraph (1); or
							(3)any obligation
				which is secured by, or substantially all of the value of which is attributable
				to, any obligation described in paragraph (1) or (2).
							(c)Pooling of
				Debentures
							(1)In
				generalThe Administrator is authorized to issue trust
				certificates representing ownership of all or a fractional part of debentures
				issued by certified development companies and guaranteed under this title if
				such trust certificates are based on and backed by a trust or pool approved by
				the Administrator and composed solely of guaranteed debentures.
							(2)Guarantee of
				trust certificatesThe Administrator is authorized, upon such
				terms and conditions as are deemed appropriate, to guarantee the timely payment
				of the principal of and interest on trust certificates issued by the
				Administrator or its agent for purposes of this section. Such guarantee shall
				be limited to the extent of principal and interest on the guaranteed debentures
				which compose the trust or pool. In the event that a debenture in such trust or
				pool is prepaid, either voluntarily or in the event of default, the guarantee
				of timely payment of principal and interest on the trust certificates shall be
				reduced in proportion to the amount of principal and interest such prepaid
				debenture represents in the trust or pool. Interest on prepaid or defaulted
				debentures shall accrue and be guaranteed by the Administrator only through the
				date of payment on the guarantee. During the term of the trust certificate, it
				may be called for redemption due to prepayment or default of all debentures
				constituting the pool.
							(3)Full faith and
				creditThe full faith and credit of the United States is pledged
				to the payment of all amounts which may be required to be paid under any
				guarantee of such trust certificates issued by the Administrator or its agent
				pursuant to this section.
							(4)Prohibition on
				guarantee fee for poolsThe Administrator shall not collect any
				fee for any guarantee under this section: provided, that nothing herein shall
				preclude any agent of the Administrator from collecting a fee approved by the
				Administrator for the functions performed in paragraph (6)(F).
							(5)Subrogation
								(A)In
				generalIn the event the Administrator pays a claim under a
				guarantee issued under this section, it shall be subrogated fully to the rights
				satisfied by such payment.
								(B)Administrator
				exercise of rightsNo Federal, State, or local law shall preclude
				or limit the exercise by the Administrator of its ownership rights in the
				debentures constituting the trust or pool against which the trust certificates
				are issued.
								(6)Central
				Registration
								(A)In
				generalThe Administrator shall provide for a central
				registration of all trust certificates sold pursuant to this section.
								(B)ContractThe
				Administrator shall contract with an agent to carry out on behalf of the
				Administrator the central registration functions of this section and the
				issuance of trust certificates to facilitate pooling.
								(C)BondThe
				Administrator shall require the contractor to provide a fidelity bond or
				insurance in such amounts as is deemed necessary to fully protect the interests
				of the Government.
								(D)Disclosure
				requirementsThe Administrator shall, prior to any sale, require
				the seller to disclose to a purchaser of a trust certificate issued pursuant to
				this section, information on terms, conditions, and yield of such
				instruments.
								(E)Authority to
				regulateThe Administrator shall have the authority to regulate
				brokers and dealers in trust certificates sold pursuant to this section.
								(F)Book entry
				permittedNothing in this paragraph shall prohibit the
				utilization of a book-entry or other electronic form of registration for trust
				certificates.
								.
			210.Foreclosure and
			 liquidation of loansSection
			 510 of the Small Business Investment Act of 1958 (15 U.S.C. 697g) is amended to
			 read as follows:
				
					510.Foreclosure and
				liquidation of loans
						(a)Delegation of
				authorityIn accordance with this section, the Administrator
				shall delegate to any certified development company that meets the eligibility
				requirements of subsection (b)(1), the authority to foreclose and liquidate, or
				to otherwise treat in accordance with this section, defaulted loans in its
				portfolio that are funded with the proceeds of debentures guaranteed by the
				Administrator pursuant to this title.
						(b)Eligibility for
				delegation
							(1)RequirementsA
				certified development company shall be eligible for a delegation of authority
				under subsection (a) if—
								(A)the certified
				development company—
									(i)has participated
				in the loan liquidation pilot program established by the Small Business
				Programs Improvement Act of 1996 (15 U.S.C. 695 note), before the enactment of
				the Job Creation and Economic Development
				Through CDC Modernization Act of 2009;
									(ii)is an accredited
				or premier certified development company; or
									(iii)during the 3
				fiscal years immediately prior to seeking such a delegation, has made an
				average of not less than 10 loans per year that are funded with the proceeds of
				debentures guaranteed under this title; and
									(B)the certified
				development company—
									(i)has one or more
				employees—
										(I)with not less than
				2 years of substantive, decisionmaking experience in administering the
				liquidation and workout of problem loans secured in a manner substantially
				similar to loans funded with the proceeds of debentures guaranteed under this
				title; and
										(II)who have
				completed a training program on loan liquidation developed by the Administrator
				in conjunction with a certified development company that meet the requirements
				of this paragraph; or
										(ii)submits to the
				Administrator documentation demonstrating that the company has contracted with
				a qualified third-party to perform any liquidation activities and secures the
				approval of the contract by the Administrator with respect to the
				qualifications of the contractor and the terms and conditions of liquidation
				activities.
									(2)ConfirmationOn
				the request, the Administrator shall examine the qualifications of any
				certified development company described in subsection (a) to determine if such
				company is eligible for the delegation of authority under this section. If the
				Administrator determines that a company is not eligible, the Administrator
				shall provide the company, in writing, with the reasons for such ineligibility.
				The certified development company shall be entitled to request delegated
				authority and the Administrator shall review the request only to address
				whether the certified development company has rectified the reasons for the
				Administrator’s original determination of ineligibility.
							(c)Scope of
				Delegated Authority
							(1)In
				generalEach certified development company to which the
				Administrator delegates authority under section (a) may with respect to any
				loan described in subsection (a)—
								(A)perform all
				liquidation and foreclosure functions, including the purchase in accordance
				with this subsection of any other indebtedness secured by the property securing
				the loan, in a reasonable and sound manner according to commercially accepted
				practices, pursuant to a liquidation plan approved in advance by the
				Administrator under paragraph (2)(A);
								(B)litigate any
				matter relating to the performance of the functions described in subparagraph
				(A), except that the Administrator may—
									(i)defend or bring
				any claim if—
										(I)the outcome of the
				litigation may adversely affect the Administrator’s management of the program
				established under this title; or
										(II)the Administrator
				is entitled to legal remedies not available to a certified development company
				and such remedies will benefit either the Administrator or the certified
				development company; and
										(ii)oversee the
				conduct of any such litigation; and
									(C)take other
				appropriate actions to mitigate loan losses in lieu of total liquidation or
				foreclosures, including the restructuring of a loan in accordance with prudent
				loan servicing practices and pursuant to a workout plan approved in advance by
				the Administrator under paragraph (2)(C).
								(2)Administrator
				approval of plans
								(A)Certified
				development company submission of plansBefore carrying out
				functions described in paragraph (1)(A) or (1)(C), the certified development
				company shall submit to the Administrator a proposed liquidation plan, any
				proposal for the Administrator to the purchase of any other indebtedness
				secured by the property securing a defaulted loan, or a workout plan or any
				combination thereof.
								(B)Administrator
				approval procedures
									(i)TimingNot
				late than 15 business days after the plans described in subparagraph (A) are
				received by the Administrator, the Administrator shall approve or reject the
				plan.
									(ii)Notice of no
				decisionWith respect to any plan that cannot be approved or
				denied within the 15-day period required by clause (i), the Administrator shall
				within such period provide in accordance with subparagraph (E) notice to the
				company that submitted the plan.
									(C)Routine
				actionsIn carrying out the functions described in paragraph
				(1)(A), a certified development company may undertake routine actions not
				addressed in a liquidation or workout plan without obtaining additional
				approval from the Administrator.
								(D)Compromise of
				indebtednessIn carrying out functions described in paragraph
				(1)(A), a certified development company may—
									(i)consider an offer
				made by an obligor to compromise the debt for less than the full amount owing;
				and
									(ii)pursuant to such
				offer, release any obligor or other party contingently liable, if the company
				secures the written approval of the Administrator.
									(E)Contents of
				notice of no decisionAny notice provided by the Administrator
				pursuant to subparagraph (B)(ii) shall—
									(i)be
				in writing stating the specific reasons for which the Administrator was unable
				to act on the request submitted pursuant to subparagraph (A);
									(ii)provide an
				estimate of the additional time needed for the Administrator to reach a
				decision on the request; and
									(iii)specify any
				additional information or documentation that the Administrator needs to make a
				decision but was not provided in the plan submitted by the certified
				development company.
									(3)Conflict of
				interestIn carrying out functions described in paragraph (1), a
				certified development company shall take no action that would result in an
				actual or apparent conflict of interest between the company (or any employee of
				the company) and any third-party lender, associate of a third-party lender, or
				any other person participating in a liquidation, foreclosure, or loss
				mitigation action.
							(d)Suspension or
				Revocation of Authority
							(1)In
				generalThe Administrator may revoke or suspend a delegation of
				authority under this section to certified development company if the
				Administrator determines that the company—
								(A)does not meet the
				requirements of subsection (b)(1);
								(B)violated any
				applicable law or rule or regulation of the Administrator that in the
				estimation of the Administrator requires revocation; or
								(C)fails to comply
				with any reporting that may be established by the Administrator relating to the
				establishment of eligibility in subsection (b)(1) or carrying out the functions
				described in subsection (c)(1).
								(2)Written
				noticeThe Administrator shall provide in writing detailed reason
				why the delegation of authority was suspended or revoked.
							(e)Participation in
				liquidation
							(1)In
				generalA certified development company which elects not to apply
				for authority to foreclose and liquidate defaulted loans under this section, or
				which the Administrator determines to be ineligible for such authority, shall
				contract with a qualified third-party to perform foreclosure and liquidation of
				defaulted loans in its portfolio.
								(A)Contract
				approvalThe contract entered into by the certified development
				company specified in paragraph (1) shall be contingent upon approval by the
				Administrator with respect to the qualifications of the contractor and the
				terms and conditions of liquidation activities. The Administrator shall not
				unreasonably withhold such approval.
								(B)Notification of
				rejectionIf the Administrator rejects the contract, the
				Administrator shall provide a notice to the certified development company, in
				writing, explaining the reasons for such rejection within ten business days
				after submission of the contract.
								(C)ResubmittalThe
				certified development company shall be permitted to resubmit the contract and
				the Administrator’s review of any such resubmittal shall be limited to
				insufficiencies described in the notification of rejection.
								(D)RegulationsThe
				Administrator shall promulgate regulations, after notice and opportunity for
				comment, adopting standards for the approval of qualified third-party
				contractors within 90 days after the date of enactment of the
				Job Creation and Economic Development Through
				CDC Modernization Act of 2009.
								(E)Failure to
				promulgate regulationsIf the Administrator fails to promulgate
				such regulations, any contract for liquidation entered into by a certified
				development company under this subsection shall be considered to valid for the
				purposes of this subsection and subsection (f).
								(F)Effect of
				administrator’s promulgation of regulationsIf the Administrator
				promulgates regulations after the deadline specified in subparagraph (D), those
				regulations shall not have any retroactive application with respect to
				contracts that are described in subparagraph (E).
								(2)CommencementThis
				subsection shall not require any certified development company to liquidate
				defaulted loans until the Administrator implements a system to compensate and
				reimburse certified development companies for liquidation of any defaulted
				loans.
							(f)Compensation and
				Reimbursement
							(1)Reimbursement of
				expensesThe Administrator shall reimburse each certified
				development company for all expenses paid by such company as part of the
				foreclosure and liquidation activities taken to carry out this section, if the
				expenses—
								(A)were—
									(i)approved in
				advance by the Administrator, either specifically in a plan submitted pursuant
				to subsection (c) or generally, such as, but not limited to, actions approved
				by the Administrator in regulations or other interpretative issuances;
				or
									(ii)incurred by the
				development company on an emergency basis without prior approval from the
				Administrator, if the Administrator determines that the expenses were
				reasonable and appropriate; and
									(B)are submitted by
				the certified development company to the Administrator not later than 3 years
				after the date the expense was incurred or the bill therefore is submitted to
				the certified development company, whichever is later.
								(2)Alternative
				reimbursementAs an alternative to the procedure in paragraph
				(1), a certified development company may elect to obtain reimbursement for all
				such expenses from the proceeds of any collateral provided by the borrower that
				was liquidated by the certified development company if the expenses comply with
				the requirements of paragraph (1). Within 6 months of the reimbursement, the
				certified development company shall provide the Administrator with the same
				information and documentation it would be required to submit to obtain payment
				from the Administrator.
							(3)RegulationsThe
				Administrator shall promulgate regulations, after notice and comment to carry
				out the provisions of paragraphs (1) and (2). If the Administrator does not
				promulgate such regulations within one year, certified development companies
				shall be authorized, notwithstanding the requirements of subsection (e)(2), to
				liquidate defaulted loans and such costs and expenses incurred, absent clear
				and convincing evidence of fraud, shall be deemed to be approved.
							(4)Compensation for
				results
								(A)DevelopmentIn
				regulations promulgated pursuant to paragraph (3), the Administrator also shall
				develop a schedule of compensation that provides monetary incentives for
				certified development companies in order to increase recoveries on defaulted
				loans.
								(B)CriteriaThe
				schedule shall—
									(i)be
				based on a percentage of the net amount recovered, but shall not exceed a
				maximum amount; and
									(ii)not apply to any
				foreclosure which is conducted under a contract between a certified development
				company and a qualified third party to perform the foreclosure and
				liquidation.
									(C)PaymentThe
				Administrator shall transmit the compensation provided herein to the
				development company from the proceeds of liquidated collateral, unless he
				utilizes another source for funds, within 30 days from the date when the
				liquidation case has been closed and documentation
				received.
								.
			211.Reports and
			 regulationsTitle V of the
			 Small Business Investment Act of 1958 (15 U.S.C. 661 and following) is amended
			 by adding at the end the following:
				
					511.Reports
						(a)Premier
				certified development companiesThe Administrator shall report
				annually to the Committee on Small Business of the House of Representatives and
				the Committee on Small Business and Entrepreneurship of the Senate on the
				implementation of section 504. Each report shall include—
							(1)the number of
				premier certified development companies;
							(2)the debenture
				volume of each premier certified development company;
							(3)a comparison of
				the loss rate for premier certified development companies to the loss rate for
				accredited or certified development companies; and
							(4)such other
				information as the Administrator deems appropriate.
							(b)Reports on
				Liquidation and Foreclosures
							(1)In
				generalBased on information provided by certified development
				companies and the Administrator, the Administrator shall submit annually to the
				Committee on Small Business and Entrepreneurship of the Senate and the
				Committee on Small Business of the House of Representatives a report on the
				results of delegation of authority under section 510.
							(2)ContentsEach
				report submitted under paragraph (1) shall include the following
				information:
								(A)With respect to
				each loan foreclosed or liquidated by a certified development company, or for
				which losses were otherwise mitigated by pursuant to a workout plan—
									(i)the total cost of
				the project financed with the loan;
									(ii)the total
				original dollar amount guaranteed by the Administration;
									(iii)the total dollar
				amount of the loan at the time of liquidation, foreclosure, or mitigation of
				loss;
									(iv)the total dollar
				losses resulting from the liquidation, foreclosure, or mitigation of loss;
				and
									(v)the total
				recoveries resulting from the liquidation, foreclosure, or mitigation of loss,
				both as a percentage of the amount guaranteed and the total cost of the project
				financed.
									(B)With respect to
				each certified development company to which authority is delegated under
				section 510, the totals of each of the amounts described in clauses (i) through
				(v) of subparagraph (A).
								(C)With respect to
				each certified development company that contracts with a qualified third-party
				contractor pursuant to section 510(e), the total of each of the amounts
				described in clauses (i) through (v) of subparagraph (A).
								(D)With respect to
				all loans subject to foreclosure, liquidation, or mitigation under section 510,
				the totals of each of the amounts described in clauses (i) through (v) of
				subparagraph (A).
								(E)A comparison
				between—
									(i)the information
				provided under subparagraph (D) with respect to the 12-month period preceding
				the date on which the report is submitted; and
									(ii)the same
				information with respect to loans foreclosed and liquidated, or otherwise
				treated, by the Administrator during the same period.
									(F)The number of
				times that the Administrator has failed to approve or reject a liquidation
				plan, workout plan, request to purchase indebtedness, or failed to approve a
				third-party contractor under section 510, including specific information
				regarding the reasons for the Administrator’s failure and any delays that
				resulted.
								(c)Reports on
				Combination Financing
							(1)Reporting
				requirementNot later than 90 days after the date of enactment of
				the Job Creation and Economic Development
				Through CDC Modernization Act of 2009, and annually thereafter,
				the Administrator shall submit a report to the Committee on Small Business and
				Entrepreneurship of the Senate and the Committee on Small Business of the House
				of Representatives that—
								(A)includes the
				number of small business concerns that have financing under both section 7(a)
				of the Small Business Act (15 U.S.C. 636(a)) and title V of the Small Business
				Investment Act of 1958 (15 U.S.C. 695 et seq.) during the year before the year
				of that report; and
								(B)describes the
				total amount and general performance of the financing described in subparagraph
				(A).
								(d)Report on Other
				Economic Development ActivityThe Administrator shall compile and submit
				to Committee on Small Business of the House of Representatives and the
				Committee on Small Business and Entrepreneurship of the Senate on an annual
				basis, commencing in the year that the Job Creation and Economic Development
				Through CDC Modernization Act of 2009 was enacted, a report that describes the
				economic and community development activities, other than loan making under
				this title, of each certified development company during the prior fiscal year.
				The Administrator may contract with another party, including non-governmental
				entities, to collect information or otherwise assist in the preparation of the
				report required by this subsection.
						512.Promulgation of
				regulations under this title
						(a)Deadlines for
				implementing regulationsExcept as expressly provided elsewhere
				in the Job Creation and Economic Development
				Through CDC Modernization Act of 2009, the Administrator shall
				promulgate regulations under this title, after providing notice and the
				opportunity for comment, within 180 days after the date of enactment of that
				Act.
						(b)Notice and
				comment requirements in generalExcept as otherwise provided elsewhere in
				this title, the Administrator shall provide, after the date of enactment of the
				Job Creation and Economic Development Through
				CDC Modernization Act of 2009, notice of any proposed change to a
				regulation implementing this title V (whether in existence on the date of
				enactment of the Job Creation and Economic
				Development Through CDC Modernization Act of 2009 or subsequently
				adopted), publish such notification in the Federal Register, and provide a
				comment period of not less than 60
				days.
						.
			212.Program
			 nameTitle V of the Small
			 Business Investment Act is amended by adding the following new section after
			 section 512:
				
					513Program
				name
						(a)In
				generalThe program created
				by this title shall be referred to as the CDC Economic Development Loan
				Program.
						(b)Modification of
				materials usedWithin 60 days after the date of enactment of the
				Job Creation and Economic Development Through CDC Modernization Act of 2009,
				the Administrator shall modify all documents and websites to conform to the
				name change made by this
				section.
						.
			IIIMiscellaneous
			301.Termination of
			 pilot program regulation
				(a)TerminationSection
			 120.3 of title 13, Code of Federal Regulations, as in effect on January 1,
			 2009, shall cease to have any force and effect as of the date of enactment of
			 this Act, and the Administrator is prohibited from adopting a new regulation
			 that authorizes the Administrator to waive any regulation for the purpose of
			 conducting a pilot program unless such waiver is specifically granted by
			 statute.
				(b)Effect on
			 Existing ProgramSubsection (a) shall have no effect on any pilot
			 program currently conducted by the Administrator.
				(c)Future pilot
			 programsAny future pilot program conducted under the
			 Administrator’s own initiative or pursuant to statutory authority granted in
			 the Small Business Investment Act of 1958 or section 7 of the Small Business
			 Act must be implemented only after notice in the Federal Register and the
			 opportunity for comment.
				302.Report on
			 Standard Operating Procedures
				(a)ReportThe
			 Administrator of the Small Business Administration shall submit to the
			 Committee on Small Business of the House of Representatives and the Committee
			 on Small Business and Entrepreneurship of the Senate a report within 180 days
			 after enactment of this Act identifying each Standard Operating
			 Procedure issued after January 1, 1996, that relates to the operation
			 of a development company (in any manner) under title V of the Small Business
			 Investment Act of 1958, that is still in effect on the date of enactment of
			 this Act, and the regulation codified in title 13 of the Code of Federal
			 Regulations that authorizes the issuance of the Standard Operating Procedure
			 and separately identifies the regulation that the Standard Operating Procedure
			 purports to interpret.
				(b)InapplicabilityIf
			 the Administrator fails to complete the report by the time specified in
			 subsection (a), the Administrator shall, unless there is clear and convincing
			 evidence of fraud, honor the terms and conditions of any debenture to the
			 entity that issued the debenture pursuant to title V of the Small Business
			 Investment Act of 1958 without regard to whether the entity complied with any
			 of the Standard Operating Procedures described in subsection (a) until such
			 time as the Administrator submits the report required under subsection
			 (a).
				(c)DefinitionFor
			 purposes of this section, the term Standard Operating Procedure
			 has the meaning given that term in section 120.10 of title 13, Code of Federal
			 Regulations as that was in effect on January 1, 2009, and includes any
			 reference to the acronym SOP.
				303.Alternative
			 size standard
				(a)Review and
			 study
					(1)In
			 generalThe Administrator of the United States Small Business
			 Administration shall study and review the optional size standard set forth in
			 section 121.301(b) of title 13, Code of Federal Regulations as was in effect on
			 January 1, 2009, for eligibility of a small business concern for financing
			 under title V of the Small Business Investment Act of 1958.
					(2)ContentsThe
			 review shall analyze whether the alternative size standard includes the
			 business concerns defined in section 3(a)(1) of the Small Business Act and what
			 if any regulatory changes are needed in the alternative size standard.
					(3)Submission to
			 CongressThe Administrator shall submit its study and conclusions
			 within 180 days after the date of enactment of the Job Creation and Economic
			 Development through CDC Modernization Act of 2009 to the Committee on Small
			 Business and Entrepreneurship of the Senate and the Committee on Small Business
			 of the House of Representatives.
					(b)Issuance of
			 regulationsAny changes in
			 the optional size standard described in subsection (a)(1) shall be promulgated
			 within 180 days of the submission of the report to committes referred to in
			 paragraph (3) of subsection (a).
				(c)Interim
			 alternative size standardUntil the Administrator promulgates
			 regulations either readopting the size standard referred to in subsection
			 (a)(1) or adopts a new alternative size standard, the alternative size standard
			 shall be a maximum tangible net worth of not more than $15,000,000 and an
			 average net income after the payment of Federal taxes (but excluding any
			 carryover losses) for the preceding two fiscal years not more than
			 $5,000,000.
				
